SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: oPreliminary Proxy Statement oConfidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to (ss.) 240.14a-11(c) or (ss.) 240.14a-12 Global Income Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Notes: Global Income Fund, Inc. January 18, 2012 Dear Shareholder: Re: your “Abstain” vote on the Business Proposal to convert to a self storage REIT In light of the enclosed Wall Street Journal article headlined “Storage REITs Enjoy a Boom” dated January 11, 2012, perhaps you would reconsider changing your initial vote to a “FOR” vote? If you would like to change your “Abstain” vote to a “For” vote, please call us toll-free at 1-800-821-8780 ext. 7400 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the TAG ID number listed below. Thank you. Sincerely, Global Income Fund TAGID: 0000123 11 Hanover Square, New York, NY 10005 Global Income Fund, Inc. January 18, 2012 Dear Shareholder: Re: your “Against” vote on the Business Proposal to convert to a self storage REIT In light of the enclosed Wall Street Journal article headlined “Storage REITs Enjoy a Boom” dated January 11, 2012, perhaps you would reconsider changing your initial vote to a “FOR” vote? If you would like to change your “Against” vote to a “For” vote, please call us toll-free at 1-800-821-8780 ext. 7400 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the TAG ID number listed below. Thank you. Sincerely, Global Income Fund TAGID: 0000123 11 Hanover Square, New York, NY 10005
